Citation Nr: 0724055	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-13 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, other than post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for insomnia.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for basal 
cell carcinoma and actinic keratosis (claimed as sarcoma and 
chloracne) as secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 and March 
1970.  He received numerous awards, including the Combat 
Action Ribbon, the Vietnam Service Medal and the Vietnam 
Campaign Medal.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

In correspondence received in July 2007, prior to the 
promulgation of a decision in this appeal, the veteran 
notified the Board in writing of his intent to withdraw his 
appeal regarding the issues of entitlement to service 
connection for a psychiatric disorder, other than PTSD, 
entitlement to service connection for insomnia and whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for basal cell 
carcinoma and actinic keratosis (claimed as sarcoma and 
chloracne) as secondary to exposure to Agent Orange.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met as to all three issues.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(1) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn either in writing or on the record at a hearing at 
any time before the Board promulgates a decision.  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006). 

The veteran has withdrawn the appeal as to all three issues 
by a statement dated in July 2007, which has been associated 
with the veteran's VA claims folder.  

In light of the veteran's withdrawal of his appeal, there 
remain no allegations of error of fact or law for appellate 
consideration.  In essence, a "case or controversy" involving 
a pending adverse determination that the veteran has taken 
exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)].  Accordingly, the Board is without 
jurisdiction to review the appeal.  These appeals are 
dismissed without prejudice to refiling.




ORDER

The appeal of the claim of entitlement to service connection 
for a psychiatric disorder, other than PTSD is dismissed.  

The appeal of the claim of entitlement to service connection 
for insomnia is dismissed.  

The appeal of the request to reopen the previously denied 
claim of entitlement to service connection for basal cell 
carcinoma and actinic keratosis (claimed as sarcoma and 
chloracne) as secondary to exposure to Agent Orange is 
dismissed.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


